To the Hon: A. B. Woodward Presiding Judge of the supreme Court of the Territory of Michigan.

The Petition of John Campbell of the City of Detroit, humbly sheweth that your petitioner is confined and held in prison in the Common Goal of the County of Wayne, on a Commitment from the office of Mr Justice Rowland, on the Application of David Pond — Stating your petitioner to be a slave absconding from his Master, and that he the Sd David Pond is authorized to take your petitioner into his Custody. — And the sd David Pond threatens to transport your petitioner from this Territory, with the intention of carrying him to his supposed master, but as your petioner has *624cause to fear & believe, with the intention of Selling him as a slave. — Whereas your petitioner declares and avers that he is not a Slave — And that the Said David Pond has no legal power or authority whatever to take or meddle in any way with your petioner, or deprive him of his personal liberty. Wherefore, your petitioner believing himself unjustly, and illegally imprisoned, contrary the Laws of the Land, humbly prays your honor to grant a Writ of habeas Corpus, in his behalf, directed to the Sheriff of the County of Wayne, as Keeper of Sd Goal, to bring him before your honor; returnable at such time & place as your honor may direct, that he may be discharged & Released from his illegal imprisonment. And as in duty bound will ever pray. his
Detroit April 9th 182,1. John X Campbell
Attest Mark
Saml T. Davinport Jr W, Howard
Michigan, to wit;
Let a writ issue returnable to Wednesday next before the Supreme Court.
Woodward, judge.
April 9. 1821.